Pee Ctjeiam.
This action was-brought to recover compensation for personal injuries. The injuries sued for occurred to the plaintiff on July 30th, 1927, while he was riding a bicycle along Monmouth avenue, in the township of Lakewood. The defendant Cuba Brown was operating an auto truck belonging to the defendant Harry T. Theobold, which collided-"with, the plaintiff’s bicycle, causing the injuries complained of. Negligence of the defendants is alleged in the complaint.
The trial resulted in a verdict for the plaintiff for $10,000. The defendant obtained a rule to show cause and writes down .seventeen reasons for the granting of a new trial. We find no substantial reason for disturbing the verdict of the jury. The rule to show cause is therefore discharged.